Citation Nr: 1124440	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982, with additional service in the United States Army Reserves.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a TDIU due to a service-connected disability and entitlement to an initial rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the period on appeal, the Veteran's adjustment disorder with anxiety and depressed mood has been manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity without deficiencies in most of the areas of work, school, family, judgment and thinking; however, her symptoms have not been to result in occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.



CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a 50 percent rating, but no more, for adjustment disorder with anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9440 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file, and she was afforded a VA mental disorders examination in April 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disorder since the April 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board also notes that the Veteran's claim file contains references to her receipt of Social Security Administration (SSA) disability benefits.  The Veteran, however, did not report to VA that there are SSA records that would be pertinent to her increased rating claim.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran herself did not identify any SSA records that would be relevant to her claim.  Moreover, over when she was examined in April 2009, the Veteran clearly reported that she had been awarded SSA disability benefits in 1999 as a result of a physical disorder (back/cervical injury).  The Board therefore concludes that the record does not establish a reasonable possibility that there are such records that are relevant to this claim.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for her adjustment disorder with anxiety and depressed mood.  As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

By way of history, the Veteran initially filed a claim of service connection for a "mental condition" in August 2002.  In a June 2009 rating decision, the RO granted entitlement to service connection for adjustment disorder with anxiety and depression, and assigned a 10 percent evaluation effective August 1, 2002.  In a subsequent April 2010 rating decision, the RO increased the evaluation to 30 percent disabling effective August 1, 2002.  However, the Veteran still contested her assigned disability rating, arguing that her psychiatric symptomatology was more severe than her currently-assigned 30 percent rating.  Specifically, in correspondence dated in August 2010, she argued that her symptomatology more closely approximated the criteria for a 50 percent evaluation.  Based on a review of the record, the Board agrees that a 50 percent rating for adjustment disorder with anxiety and depression is warranted throughout the period on appeal. 

As mentioned above, throughout the rating period on appeal, the Veteran is currently in receipt of a 30 percent disability rating for her adjustment disorder with anxiety and depression.  In order to be entitled to the next-higher 50 percent rating under DC 9440, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

In order to be assigned a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9440. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the evidence of record throughout the entire period on appeal is most consistent with a 50 percent rating.  At the Veteran's initial VA psychiatry consult in October 2000, she presented with a 2-year history of depression that intensified to the point where she was very sad, felt alone, and experienced problems with sleeping and overeating.  She also experienced feelings of hopelessness and contemplated hurting herself.  Upon examination, her affect was initially euthymic until her depression surfaced.  Her mood was depressed.  Although she experienced passive suicidal thoughts, she did not exhibit active suicidal ideation or intent.  She was diagnosed with dysthymia and a history of depression, both in partial remission.  

VA treatment records dated in 2002 showed that the Veteran exhibited a stabilizing level of anxiety.  She was sleeping better and no longer having suicidal thoughts.  She was planning her wedding and developed a supporting, nurturing relationship with her fiancée.  She felt that her prescription Celexa further helped her manage her anxiety and anger.  However, by 2003, her symptomatology had worsened following a disastrous wedding and subsequent marital problems involving her husband's use of alcohol.  She again reported feeling anxious, hopeless, frustrated, and depressed.  Her mood was anxious and her affect was broad, although she denied further suicidal ideation.  

By 2004 and 2005, she reported depression associated with social isolation, decreased libido, insomnia, and crying spells.  She reported additional problems with her alcoholic, unsupportive spouse.  By 2006 and 2007, the Veteran reported feeling "trapped and angry" in her relationship with her alcoholic and verbally-abusive spouse.  She indicated that she had moved out of and then back into their house.  Her mood was angry and frustrated while her affect was constricted.  She divorced her husband in 2008.  In 2009, she continued to report depression, loneliness, and crying spells, as well as feelings of helplessness and victimization.  A May 2010 treatment note indicated that the Veteran bought a dog because she had difficulty establishing social relationships with humans.  She was depressed much of the time and had a flat affect.  She reported a significant history of panic attacks as well as short- and long-term memory impairment.  She further indicated that her judgment was sometimes impaired and that she had not been able to work due to her symptomatology.  

The Veteran was afforded a VA mental disorders examination in April 2009, at which time she was diagnosed with adjustment disorder with anxiety and depressed mood.  She reported insomnia causing her to stay up all night.  She further reported experiencing frequent difficulties with anxiety and depression, with symptoms occurring daily or weekly and ranging from moderate to serious in nature.  The Veteran indicated that she made excursions and had minimal interpersonal relationships.  Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Her speech was clear and coherent.  He affect was appropriate, while her mood was euthymic.  Although she was easily distracted, her orientation was intact as to person, place, and time.  Her thought content and thought process were unremarkable.  She did not report delusions and understood the outcome of her behavior.  Further, the Veteran did not report panic attacks, homicidal or suicidal thoughts, or obsessive/ritualistic behavior.  The examiner concluded that the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric symptomatology, but with generally satisfactory functioning.  The Veteran had been retired since 1996 due to physical problems.  The examiner emphasized that she had experienced difficulties with interpersonal relationships.  

Significantly, the evidence outlined above demonstrates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  Further, although the evidence of record fails to demonstrate all of the listed symptoms delineated in the rating criteria for a 50 percent rating, the Board finds that the April 2009 VA examiner's determination that the Veteran had difficulties with interpersonal relationships due to her psychiatric symptomatology, coupled with the symptomatology described in the various treatment records described above, is sufficient to warrant a 50 percent rating. 

Nevertheless, while the Veteran has "difficulty" in establishing and maintaining effective social relationships, the evidence fails to show that she suffered from an inability to establish and maintain effective relationships, so as to warrant a 70 percent rating.  

Although the Veteran initially reported that she contemplated hurting herself in 2000, there have never been any allegations of active suicidal or homicidal ideation in her treatment records.  To the contrary, most psychiatric assessments have explicitly denied a history of suicidal ideation.  

Next, the evidence of record does not note that the Veteran experienced obsessional rituals.  Further, the evidence does not show that her speech was intermittently illogic, obscure, or irrelevant.  For example, the Veteran's speech was found to be clear and coherent at her August 2009 VA examination, while her speech was found to be normal in her various VA treatment sessions.  Her thought content and thought process were described as "unremarkable" at the time of her August 2009 examination, while her thought content and progression was described as "normal" in her various VA treatment sessions.

Next, the objective evidence of record also fails to demonstrate near-continuous panic attacks or depression which affected her ability to function independently.  While the evidence shows significant anxiety and depression, and the May 2010 VA treatment note made reference to a history of panic attacks, the weight of evidence does not support a determination that they affected her ability to function independently.  For example, the April 2009 VA examiner noted that the Veteran had no problem with the activities of daily living.  This evidence does not support a rating in excess of 50 percent.

Further, even though the evidence of record additionally discussed her problems relating to others and significant social isolation, she did not appear to have impaired impulse control.  The Board notes that the Veteran's judgment was consistently described as normal.  

The evidence of record also does not demonstrate any spatial disorientation.  Rather, various VA outpatient treatment records and her April 2009 VA examination consistently noted that she was oriented as to person, time, and place.  Moreover the April 2009 VA examination noted that the Veteran was clean, neatly groomed, and appropriately dressed.  Therefore, the overall evidence of record demonstrates that the Veteran did not suffer from spatial disorientation or neglect her personal appearance and hygiene.

The Board fully recognizes that the evidence reveals that the Veteran clearly had difficulty in maintaining effective relationships.  Various treatment records indicate that the Veteran had experienced problems with her father, brother, and ex-husband.  However, she lived with her sisters for a period of time and attends a weekly church service.  The April 2009 examination report stated that she had "minimal interpersonal relationships."  

Thus, given the foregoing, the Board finds that the evidence more nearly approximates the criteria for 50 percent rating ("difficulty" in establishing and maintaining effective relationships).  The Board fully recognizes that the absence of the symptoms listed under Diagnostic Code 9440 does preclude the Veteran from receiving a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the totality of the evidence simply does not support the assignment of a 70 percent rating.  She is not shown to suffer from occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned at her VA examinations and various VA treatment records.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the April 2009 VA examination revealed a GAF scores of 57.  VA treatment records reflected the following GAF scores: 65 (September 2004), 65 (November 2002), 60 (July 2003), 55 (April 2004), 55 (June 2004), 55 (September 2005), 50 (December 2006), 50 (March 2007), 50 (April 2007), 60 (January 2009). The GAF scores referable to the Veteran's PTSD, range essentially from 50 to 65.  

In this regard, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g,. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning  (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interper­sonal relationships.

Based on the above GAF scores, an evaluation in excess of 50 percent is not warranted for any portion of the rating period on appeal.  As previously indicated, the evidence of record demonstrates difficulty in establishing and maintaining effective relationships.  Although her GAF scores initially fell within the 61 to 65 range, reflecting mild symptomatology, they more often than not fell within the 50 to 55 range, reflecting serious-to-moderate symptomatology.  As her more recent GAF scores have been in the mid-50s, reflecting moderate symptomatology, the Board finds that this range of GAF scores are consistent with a 50 percent rating.  This is supported by the Veteran's own August 2010 correspondence, in which she concedes that her psychiatric symptomatology reflects the criteria for a 50 percent rating.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate. 

With respect to the Veteran's claim, the Board has also considered the statements and testimony of the Veteran that her disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that an evaluation in excess of 50 percent is not warranted on a schedular basis. 


ORDER

An initial rating of 50 percent for adjustment disorder with anxiety and depressed mood is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the record reflects that the Veteran has not been employed since 1996.  Although the evidence of record suggests that she retired from her position with the corrections department at that time due to a back/cervical injury sustained on the job, and that she receives Social Security Administration (SSA) disability benefits solely on the basis of that physical injury, she has suggested that she is also unemployable due to her service-connected psychiatric condition.  For instance, in correspondence dated in March 2010, she made reference to her claim for "PTSD and unemployability."  Furthermore, in a May 2010 VA treatment note, she indicated that she has not been able to work due to symptoms of depression.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for her adjustment disorder with anxiety and depressed mood at 50 percent disabling.  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of her psychiatric symptomatology, the Board has little choice but to remand this matter to afford the Veteran a VA examination.

As discussed above, the record also reflects that the Veteran has been unemployed since 1996 and is in receipt of Social Security Administration (SSA) disability benefits.  However, the SSA disability determination and the records considered by the SSA in making its determination are not of record.  While these records were not needed in evaluating the propriety of the Veteran's schedular rating for adjustment disorder with anxiety and depressed mood, they are relevant in any claim for a TDIU.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Here, as the SSA disability determination is clearly relevant in a claim for a TDIU, the SSA records must be obtained.

In addition, the Board has not yet evaluated the Veteran's claim for entitlement to an initial rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood on an extraschedular basis.  The issue of whether the Veteran is entitled to an extraschedular rating for her psychiatric disorder is inextricably intertwined with the development being undertaken with respect to the issue of entitlement to a TDIU.  As such, the Veteran's claim for consideration of an extraschedular rating for adjustment disorder with anxiety and depressed mood is held in abeyance pending further development and adjudication of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records from the James A. Haley Veterans' Hospital in Tampa, Florida, for the period from May 2010 to the present.  Any negative search result should be noted in the record.

2.  The RO should obtain from the Social Security Administration (SSA) any disability determinations pertaining to the Veteran and the medical records relied upon in rendering those determinations.  Any negative search result should be noted in the record.

3.  The Veteran should then be afforded a VA examination with opinion to determine whether she is unemployable solely due to her service-connected disability. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on her ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  Upon completion of the above, the RO should readjudicate all issues in appellate status.  This should include a determination of whether the claims for an increased rating and/or a TDIU should be referred to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


